PETROPLUS, JUDGE:
This claim was submitted on a Stipulation of Facts and was previously disallowed by the Court because of an incomplete Stipulation, and leave was granted to the parties to file a Supplemental Stipulation or present evidence setting forth material facts upon which the Court could make a decision. A Supplemental Stipulation was filed on the 25th day of November, 1969, furnishing the additional facts that the Respondent had no authority to conduct its operations on the property of the Claimant, and was in effect a trespasser when the injury or damage occurred. It is now further stipulated that the'damage in the amount of $254.90 for gas lost, labor performed and miscellaneous expenses is reasonable and represents damages which were the direct and proximate result of the accident.
It now appearing to the Court that the agents and employees of the Respondent were operating the State’s dredging equipment on private property without permission, and that certain damage was caused to the gas line by the equipment of the *132Respondent, the Court is of the opinion to and does hereby allow the claim.
Claim allowed in the amount of $254.90.